Exhibit 10.4
 
COIN OUTLET, INC.
 
CONVERTIBLE NOTE PURCHASE AGREEMENT
 
_______________





 
-1-

--------------------------------------------------------------------------------

 

COIN OUTLET, INC.
 
CONVERTIBLE NOTE PURCHASE AGREEMENT
 
This Convertible Note Purchase Agreement (this “Agreement”) is made as of
Bitcoin Shop Inc., a Nevada corporation by and between Coin Outlet, Inc., a
Delaware corporation (the “Company”), and each of the purchasers listed on
Exhibit A attached to this Agreement (each a “Purchaser” and together the
“Purchasers”).
 
RECITALS
 
The Company desires to issue and sell and each Purchaser desires to purchase, a
convertible promissory note in substantially the form attached to this Agreement
as Exhibit B (the “Note”) which shall be convertible on the terms stated therein
into equity securities of the Company.  The Notes and the equity securities
issuable upon conversion thereof (and the securities issuable upon conversion of
such equity securities) are collectively referred to herein as the
“Securities.”  Capitalized terms not otherwise defined herein have the meaning
given them in the Note.
 
AGREEMENT
 
In consideration of the premises, the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Purchase and Sale of Notes.
 
(a)           Sale and Issuance of Notes.  Subject to the terms and conditions
of this Agreement, each Purchaser agrees to purchase at the Initial Closing (as
defined below) and the Company agrees to sell and issue to each Purchaser (i) a
Note in the principal amount set forth opposite such Purchaser’s name on
Exhibit A.  The purchase price of each Note shall be equal to 100% of the
principal amount of such Note.  The Company’s agreements with each of the
Purchasers are separate agreements, and the sales of the Notes to each of the
Purchasers are separate sales.
 
(b)           Closing; Delivery.
 
(i)           The purchase and sale of the Notes shall take place at the offices
of Perkins Coie LLP, 3150 Porter Drive, Palo Alto, California, at 10:00 a.m., on
January, 19 2015, or at such other time and place as the Company and the
Purchasers mutually agree upon, orally or in writing (which time and place are
designated as the “Initial Closing”).  In the event there is more than one
closing, the term “Closing” shall apply to each such closing, unless otherwise
specified herein.
 
(ii)           At each Closing, the Company shall deliver to each Purchaser the
Note to be purchased by such Purchaser against (1) payment of the purchase price
therefor by check payable to the Company or by wire transfer to a bank
designated by the Company, (2) delivery of counterpart signature pages to this
Agreement and the Note, and (3) delivery of a validly completed and executed IRS
Form W-8 BEN or IRS Form W-9, as applicable, establishing such Purchaser’s
exemption from withholding tax, which forms are attached to this Agreement as
Exhibit C.
 
(iii)           Until the earlier of (A) such time as the aggregate amount of
principal indebtedness evidenced by the Notes equals a total of $500,000, or (B)
the date three hundred sixty (360) days from the date hereof, the Company may
sell additional Notes to such persons or entities as determined by the Company,
or to any Purchaser who desires to acquire additional Notes.  All such sales
shall be made on the terms and conditions set forth in this Agreement.  For
purposes of this Agreement, and all other agreements contemplated hereby, any
additional purchaser so acquiring Notes shall be deemed to be a “Purchaser” for
purposes of this Agreement, and any notes so acquired such by additional
purchaser shall be deemed to be “Notes” and “Securities” as applicable.
 
 
-2-

--------------------------------------------------------------------------------

 
 
2.           Stock Purchase Agreement.  Each Purchaser understands and agrees
that the conversion of the Notes into equity securities of the Company will
require such Purchaser’s execution of certain agreements relating to the
purchase and sale of such securities as well as any rights relating to such
equity securities.
 
3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Purchaser that:
 
(a)           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted and as proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a material adverse
effect on its business or properties.
 
(b)           Authorization.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement and the authorization, sale, issuance
and delivery of the Notes, the shares of the Company’s capital stock issuable on
conversion thereof, and the performance of all obligations of the Company
hereunder has been taken or will be taken prior to the Initial Closing, except
that the Company has not obtained the necessary corporate approval for the
authorization of any shares of Next Equity Securities. The Agreement and the
Notes, when executed and delivered by the Company, shall constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
(c)           Capitalization.  The authorized capital stock of the Company
consists, or will consist, immediately prior to the Initial Closing, of:
 
(i)           15,000,000 shares of Common Stock, 10,000,000 shares of which are
issued and outstanding immediately prior to the Initial Closing.  All of the
outstanding shares of Common Stock have been duly authorized, are fully paid and
nonassessable and were issued in compliance with all applicable federal and
state securities laws.
 
(ii)           The Company has reserved 2,000,000 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2014 Stock Plan duly adopted by the Board of Directors and
approved by the Company’s holders of outstanding voting stock (the “Stock
Plan”).  Of such reserved shares of Common Stock, no shares have been issued
pursuant to restricted stock purchase agreements, no options have been granted,
and 0 shares of Common Stock remain available for issuance to officers,
directors, employees and consultants pursuant to the Stock Plan.
 
(iii)           Except for conversion privileges of the Notes, there are no
outstanding options,  rights (including conversion or preemptive rights and
rights of first refusal or similar rights) or agreements, orally or in writing,
for the purchase or acquisition from the Company of any shares of its capital
stock.
 
4.           Representations and Warranties of the Purchasers.  Each Purchaser
hereby represents and warrants to the Company that:
 
(a)           Authorization.  Such Purchaser has full power and authority to
enter into this Agreement.  This Agreement,  when executed and delivered by the
Purchaser, will constitute a valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.

 
-3-

--------------------------------------------------------------------------------

 
 
(b)           Purchase Entirely for Own Account.  This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms, that the Securities to be acquired by the Purchaser will be acquired
for investment for the Purchaser’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same.  By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.  The Purchaser either has not been formed for the specific purpose
of acquiring the Securities, or each beneficial owner of equity securities of or
equity interests in the Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.
 
(c)           Knowledge.  The Purchaser is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Securities.
 
(d)           Restricted Securities.  The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act
of 1933, as amended (the “Securities Act”), by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser’s representations as expressed herein.  The Purchaser understands
that the Securities are “restricted securities” under applicable U.S. federal
and state securities laws and that, pursuant to these laws, the Purchaser must
hold the Securities indefinitely unless they are registered with the Securities
and Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities for resale.  The Purchaser further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Securities, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.
 
(e)           No Public Market.  The Purchaser understands that no public market
now exists for any of the securities issued by the Company, that the Company has
made no assurances that a public market will ever exist for the Securities.
 
(f)           Legends.  The Purchaser understands that the Securities, and any
securities issued in respect thereof or exchange therefor, may bear one or all
of the following legends:
 
(i)           “THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
 
(ii)           Any legend required by the securities laws of any state to the
extent such laws are applicable to the Securities or any securities issued in
respect thereof or exchange therefor.
 
(g)           Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 

 
-4-

--------------------------------------------------------------------------------

 
 
(h)           Lock-up Agreement.
 
(i)           Lock-up Period; Agreement.  If so requested by the Company or the
underwriters in connection with the initial public offering of the Company’s
securities registered under the Securities Act of 1933, as amended, Purchaser
shall not sell, make any short sale of, loan, grant any option for the purchase
of, or otherwise dispose of any securities of the Company however or whenever
acquired (except for those being registered) without the prior written consent
of the Company or such underwriters, as the case may be, for 180 days from the
effective date of the registration statement, plus such additional period, to
the extent required by FINRA rules, up to a maximum of 216 days from the
effective date of the registration statement, and Purchaser shall execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of such offering.
 
(ii)           Limitations.  The obligations described in Section 4(h)(i) shall
apply only if all officers and directors are subject to similar restrictions and
the Company uses commercially reasonable efforts to obtain a similar agreement
from all 10% securityholders of the Company, and shall not apply to a
registration relating solely to employee benefit plans, or to a registration
relating solely to a transaction pursuant to Rule 145 under the Securities Act.
 
(iii)           Stop-Transfer Instructions.  In order to enforce the foregoing
covenants, the Company may impose stop-transfer instructions with respect to the
securities of each Purchaser (and the securities of every other person subject
to the restrictions in Section 4(h)(i)).
 
(iv)           Transferees Bound.  Each Purchaser agrees that prior to the
Company’s initial public offering it will not transfer securities of the Company
unless each transferee agrees in writing to be bound by all of the provisions of
this Section 4(h) and to be subject to the waiver of statutory inspection rights
in Section 9.
 
(i)           Foreign Investors.  If a Purchaser is not a United States person
(as defined by Rule 902(k) under the Securities Act), such Purchaser hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the
Securities or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Securities, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Securities.  Such Purchaser’s subscription
and payment for, and his or her continued beneficial ownership of the
Securities, will not violate any applicable securities or other laws of
Purchaser’s jurisdiction.  Such Purchaser also hereby represents that such
Purchaser is not a “10-percent shareholder” as defined in Section 871(h) of the
Internal Revenue Code of 1986, as amended.
 
5.           Conditions of the Purchasers’ Obligations at Closing.  The
obligations of each Purchaser to the Company under this Agreement are subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained in Section 3 shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.
 
(b)           Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
6.           Conditions of the Company’s Obligations at Closing.  The
obligations of the Company to each Purchaser under this Agreement are subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:
 
 
-5-

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties.  The representations and
warranties of each Purchaser contained in Section 4 shall be true on and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the Closing.
 
(b)           Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
(c)           Delivery of Form W-8 BEN or Form W-9.  Each Purchaser shall have
completed and delivered to the Company a validly executed IRS Form W-8 BEN or
IRS Form W-9, as applicable, establishing such Purchaser’s exemption from
withholding tax.
 
7.           Finder’s Fee.  Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction.  Each Purchaser agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which each Purchaser or any of its officers, employees,
or representatives is responsible.  The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
 
8.           Exculpation Among Purchasers.  Each Purchaser acknowledges that it
is not relying upon any person, firm or corporation, other than the Company and
its officers and directors, in making its investment or decision to invest in
the Company.  Each Purchaser agrees that no Purchaser nor the respective
controlling persons, officers, directors, partners, agents, or employees of any
Purchaser shall be liable for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the Securities.
 
9.           Waiver of Statutory Information Rights.  Purchaser acknowledges and
understands that, but for the waiver made herein, Purchaser would be entitled,
upon written demand under oath stating the purpose thereof, to inspect for any
proper purpose, and to make copies and extracts from, the Company’s stock
ledger, a list of its stockholders, and its other books and records, and the
books and records of subsidiaries of the Company, if any, under the
circumstances and in the manner provided in Section 220 of the Delaware General
Corporation Law (any and all such rights, and any and all such other rights of
Purchaser as may be provided for in Section 220, the “Inspection Rights”).  In
light of the foregoing, until the first sale of Common Stock of the Company to
the general public pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission under the Securities Act of
1933, as amended, Purchaser hereby unconditionally and irrevocably waives the
Inspection Rights, whether such Inspection Rights would be exercised or pursued
directly or indirectly pursuant to Section 220 or otherwise, and covenants and
agrees never to directly or indirectly commence, voluntarily aid in any way,
prosecute, assign, transfer, or cause to be commenced any claim, action, cause
of action, or other proceeding to pursue or exercise the Inspection Rights.  The
foregoing waiver applies to the Inspection Rights of Purchaser in Purchaser’s
capacity as a stockholder and shall not affect any rights of a director, in his
or her capacity as such, under Section 220.  The foregoing waiver shall not
apply to any contractual inspection rights of Purchaser under any written
agreement with the Company.
 
10.           Miscellaneous.
 
(a)           Governing Law.  The validity, interpretation, construction and
performance of this Agreement, and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the state of Delaware, without
giving effect to principles of conflicts of law.
 
(b)           Entire Agreement.  This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.

 
-6-

--------------------------------------------------------------------------------

 
 
(c)           Amendments and Waivers.  Any term of this Agreement may be amended
or waived only with the written consent of the Company and the holders of at
least a majority in interest of the Notes.  Any amendment or waiver effected in
accordance with this Section 10(c) shall be binding upon each Purchaser and each
transferee of the Securities, each future holder of all such Securities, and the
Company.
 
(d)           Successors and Assigns.  Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  The Company may assign any of its rights and obligations under
this Agreement.  No other party to this Agreement may assign, whether
voluntarily or by operation of law, any of its rights and obligations under this
Agreement, except with the prior written consent of the Company.
 
(e)           Notices.  Any notice, demand or request required or permitted to
be given under this Agreement shall be in writing and shall be deemed sufficient
when delivered personally or by overnight courier or sent by email, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, addressed to the party to be notified at such party’s address
as set forth on the signature page, as subsequently modified by written notice,
or if no address is specified on the signature page, at the most recent address
set forth in the Company’s books and records.
 
(f)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
(g)           Construction.  This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.
 
(h)           Counterparts.  This Agreement may be executed in any number of
counterparts, either manually or electronically, each of which when so executed
and delivered shall be deemed an original, and all of which together shall
constitute one and the same agreement.
 
(i)           Waiver of Conflicts.  Each party to this Agreement acknowledges
that Perkins Coie LLP, counsel for the Company, has in the past performed and
may continue to perform legal services for certain of the Purchasers in matters
unrelated to the transactions described in this Agreement, including the
representation of such Purchasers in venture capital financings and other
matters.  Accordingly, each party to this Agreement hereby (a) acknowledges that
they have had an opportunity to ask for information relevant to this disclosure;
and (b) gives its informed consent to Perkins Coie LLP’s representation of
certain of the Purchasers in such unrelated matters and to Perkins Coie LLP’s
representation of the Company in connection with this Agreement and the
transactions contemplated hereby.
 
 
[Signature Pages Follow]

 
-7-

--------------------------------------------------------------------------------

 
 
 
The parties have executed this Convertible Note Purchase Agreement as of the
date first written above.
 
THE COMPANY:
 
COIN OUTLET, INC.
 
 
By:                                                                
 
Eric Grill
Chief Executive Officer
 
Address:
 
3 Sunrise Drive
Lititz, Pennsylvania  17543
 
 
THE PURCHASERS:
 
BITCOIN SHOP INC.                                                               
(PRINT NAME)
 
 
By:                                                                
(Signature)
 
Name:Charles
Allen                                                                
Title:Chief Executive
Officer                                                                
 
Address:
1901 North Fort Myer Drive, Suite #1105
Arlington, VA  22209




-8-

 



